DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the preliminary amendment filed on 3/11/21. As directed by the amendment: claim 13 has been amended, claims 1-12 have been canceled, and no new claims have been added. Thus, claims 13-22 are presently pending in the application.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “said disc being not connected to said pressure variance device or to any components comprising said pressure variance device,” however it is unclear how the disc is not connected to the pressure variance device when the disc is sealingly connected to the cylinder (see page 2, lines 11-13 and lines 30-33, page 4, lines 6-8). For example, page 2, lines 30-33 states “whereby the surface of the wall of the disc close-fittingly abuts the surface of the inner wall of the cylinder, in such way that the disc in the cylinder is sealingly to and fro movable.” Therefore, since the disc and cylinder are in contact during use, it is unclear how the disc and cylinder (the structure that makes up the pressure variance device) are not connected. As best understood, the language has been interpreted such that the disc is free to move within the cylinder and the disc is not fixedly connected or connected to every portion of the cylinder.  
Claim 14 recites “said disc having an outer periphery adjacent the inner wall of said cylinder such that said disc is sealingly movable in said cylinder,” however it is unclear how the disc and cylinder are not connected according to claim 1, yet the disc is sealingly movable in the cylinder. 
Any of the remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (6,213,120) in view Melker (5,628,305).
Regarding claim 13, in fig. 1 Block discloses an apparatus for a respirating a patient with a gas, the apparatus comprising: a closed line system (abstract) having a gas flow passageway (lines through which gas travels); a circulation pump 12 cooperative with said closed line system so as to circulate the gas in only one direction in the gas flow passageway; a first connector 48 connected to said closed line system, said first connector adapted to connect to a patient; a second connector (where 36 connects to 40) connected to said closed line system at a location away from said first 
Regarding claim 14, the modified Block discloses that said disc has an outer periphery adjacent the inner wall of said cylinder such that said disc is sealingly movable in said cylinder (Col. 6, ll. 34-38, Melker).
Regarding claim 18, the modified Block discloses that said cylinder is oriented vertically, the to-and-fro movement being an upward-and-downward movement (Fig. 1, Block).
Regarding claim 20, the modified Block discloses that the first part is a volume above said disc and the second part is a volume below said disc (Fig. 1, Block).
Regarding claim 21, the modified Block discloses that the work fluid is gaseous (from 88, Block), said pressure variance device having a flow pump (74 and 84 of Block) that directs the work fluid into the first part of said pressure variance device.
Regarding claim 22, the modified Block discloses that the work fluid is gaseous (from 88, Block), wherein said pressure variance device has a compressed air supply (Col. 8, ll. 16-20, Block) connected to said closed line system. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block and Melker, as applied to claim 13 above, in further view of Barrett (2002/0040715).

Regarding claim 16, the modified Block discloses that the ceramic material contains aluminum oxide ([0017] Barrett). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block, Melker and Barrett, as applied to claim 15 above, in further view of Chu et al. (4,493,614).
Regarding claim 17, the modified Block is silent regarding that the cylinder and the disc have a Teflon coating. However, Chu teaches a cylinder and piston coated with Teflon (Col. 4, ll. 10-12). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Block's cylinder and disc with the addition of a Teflon coating, as taught by Chu, for the purpose of providing low friction and low wear (Col. 4, ll. 10-12, Chu).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block and Melker, as applied to claim 13 above, in further view of Fisher et al. (2015/0059744).
. 

Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 that there is a space between applicant’s disc and cylinder wall as seen in fig. 1 and therefore there is no connection between the disc and the cylinder.
This argument is not taken well since the specification clearly states that the disc is in sealing contact with the cylinder. See page 2, lines 11-13 and lines 30-33, page 4, lines 6-8. For example, page 2, lines 30-33 states “whereby the surface of the wall of the disc close-fittingly abuts the surface of the inner wall of the cylinder, in such way that the disc in the cylinder is sealingly to and fro movable.” It is unclear how a seal would be maintained between the disc and the cylinder without contact between the disc and the cylinder. Examiner agrees that there is no sealing language recited in claim 1, however there is no support in the original disclosure in which the disc and the cylinder are spaced apart since applicant cannot reasonably rely on figure 1 to disclose a space 
Applicant argues on pages 9-13 that Melker fails to teach that the disc 4 is not connected to said pressure variance device or any component comprising the pressure variance device.
This argument is not taken well since, as stated above, it is unclear how the disc of the present invention is not connected to the pressure variance device (cylinder) since the disc is sealingly connected to the cylinder. Additionally, the claim language “said disc being not connected to said pressure variance device or to any components comprising said pressure variance device” only requires the first half or the second half of the statement due to the “or” language. Regardless, both portions of the statement are met by Melker since the language has been interpreted such that the disc is free to move within the cylinder and is not fixedly connected or connected to every portion of the cylinder.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785